IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: JANUARY 20, 2022
                                                        NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                   2021-SC-0041-MR


CORDERO M. WILBANKS                                                    APPELLANT


                 ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                   HONORABLE BARRY WILLETT, JUDGE
                   NOS. 16-CR-003101 & 17-CR-000996-005


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                    MEMORANDUM OPINION OF THE COURT

                                     AFFIRMING

      Cordero Wilbanks appeals as a matter of right1 from the Jefferson Circuit

Court’s judgment after entering a conditional guilty plea to manslaughter

pursuant to North Carolina v. Alford2 reserving his right to appeal the ruling

denying his invocation of the spousal privilege.3 In this prosecution for

murder, the plea agreement included combining two cases for a total sentence

of twenty-five years. Only the denial of spousal privilege is relevant to this

appeal. After review, we affirm the decision of the trial court.




      1   Ky. Const. §110(2)(b).

      2   400 U.S. 25 (1970).

      3   Kentucky Rules of Evidence (KRE) 504.
       Cordero and Kim Wilbanks are husband and wife. On October 20, 2016,

about one month before the shooting death of Curtis Benberry, Cordero

Wilbanks pled guilty in Jefferson District Court to Assault in the Fourth Degree

– Domestic Violence.4 He was sentenced to 275 days conditionally discharged

for two years with a condition he was to have no contact with his wife, Kim,

who was the victim in that case.

      Later, on November 18, 2018, Benberry was shot and killed after

emerging from his vehicle in the parking lot in front of his home. Police

responded to a 911 call which reported a shooting where a distraught woman

wearing pink clothing ran from the parking lot immediately after the shooting.

Kim matched the description. She was picked up a few blocks away and told

police she had gotten into an argument with her husband during a phone

conversation. She called Benberry to ask for a ride home with her groceries

from Walmart and Benberry agreed. She said Wilbanks did not know she was

with Benberry before he walked up to her side of the vehicle and told her to get

out. She did not, but Benberry did, telling Wilbanks nothing was going on.5

She stated Wilbanks shot Benberry several times and then fled on foot.




      4  Commonwealth v. Wilbanks, No. 16-M-011320 (Jefferson Dist. Ct., Ky., filed
July 19, 2016).

      5   Discrepancies exist in the record over what the relationship was between
Benberry and Kim. Benberry’s cousin told police Kim was Benberry’s on-again, off-
again girlfriend. Wilbanks acknowledged Kim had a long-standing, on-again, off-again
relationship with Benberry which did not bother him because they each dated exes.
Kim insisted Benberry was strictly an ex-boyfriend.


                                          2
      After his arrest, Wilbanks gave an interview to police where he

proclaimed his innocence. Despite Wilbanks being ordered not to have contact

with Kim and his awareness of that order from the domestic violence case, both

Wilbanks and Kim admitted to police they had continued to live together. Kim

was the only witness who identified Wilbanks as the shooter, and he filed a

motion to invoke spousal privilege to prevent any testimony by her against him.

After the trial court denied his motion, Wilbanks entered a conditional Alford

plea of guilty to manslaughter, reserving his right to appeal the adverse ruling.

This appeal followed.

         As he did in the trial court, Wilbanks contends his wife, Kim,

should have been precluded from providing testimony against him pursuant to

KRE 504(a), which states:

      Spousal testimony. The spouse of a party has a privilege to refuse
      to testify against the party as to the events occurring after the date
      of their marriage. A party has a privilege to prevent his or her
      spouse from testifying against the party as to the events occurring
      after the date of their marriage.

Conversely, the Commonwealth contends her statement was admissible under

an exception to the KRE 504(a) privilege contained in KRE 504(c)(2)(D), which

states in pertinent part:

      (c) Exceptions. There is no privilege under this rule:

      ...

            (2) In any proceeding in which one (1) spouse is charged
            with wrongful conduct against the person or property of:

                   (A) The other;

                   (B) A minor child of either;
                                        3
                   (C) An individual residing in the household of either;
                   or

                   (D) A third person if the wrongful conduct is
                   committed in the course of wrongful conduct against
                   any of the individuals previously named in this
                   sentence[.]

      The standard of review for the application of KRE 504 spousal privilege is

set out in Meyers v. Commonwealth, 381 S.W.3d 280 (Ky. 2012). “First, we

must interpret the language of KRE 504[.] We do so de novo . . . . Second, we

must determine whether the trial court abused its discretion in permitting

Appellant’s spouse to testify under our interpretation of KRE 504[.] . . . Finally,

[if] we find that the trial court abused its discretion, we ask whether the trial

court’s error was harmless.” Id. at 283.

      “Rulings upon admissibility of evidence are within the discretion of the

trial judge; such rulings should not be reversed on appeal in the absence of a

clear abuse of discretion.” Simpson v. Commonwealth, 889 S.W.2d 781, 783

(Ky. 1994). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)

(citations omitted).

      With these standards in mind, we turn to Wilbanks’ argument that the

trial court erroneously allowed his wife, Kim, to testify against him pursuant to

the exception to spousal privilege found in KRE 504(c)(2)(D). The

Commonwealth argues Gonzalez de Alba v. Commonwealth, 202 S.W.3d 592



                                         4
(Ky. 2006), is analogous and controlling. A case of first impression in

Kentucky, Gonzalez de Alba addressed the third-party exception to spousal

privilege found in KRE 504(c)(2)(D). Gonzalez de Alba was physically assaulting

his wife, Pauline, when her son intervened. After the fight between the two

men spilled over from in the house to in the street, Gonzalez de Alba went back

inside his residence, retrieved a gun, and shot his wife’s son. This Court found

“the uninterrupted and logical progression of events in this case compels the

conclusion that the murder was committed ‘in the course’ of the assault on

Pauline.” Id. at 596.

         In the present case, Wilbanks argues no exception to spousal privilege

was warranted because he was not engaged in the course of assaulting Kim at

the time of Benberry’s shooting, asserting her presence was merely incidental

and coincidental. He argues the spousal privilege is broad and should not be

diminished by the courts. However, the trial court rejected Wilbanks’

arguments and held Gonzalez de Alba supported imposition of the KRE

504(c)(2)(D) exception to preclude Wilbanks’ invocation of spousal privilege. We

agree.

         At the hearing, the Commonwealth argued, and the trial judge correctly

accepted, spousal privilege is unavailable under KRE 504(c)(2)(D) when a

husband is charged with a crime against the person or property of a third party

if that crime is committed in the course of wrongful conduct against his

spouse. While Wilbanks did not engage in the wrongful conduct of assaulting

his wife, as was the case in Gonzalez de Alba, the Commonwealth noted he

                                         5
nevertheless engaged in wrongful conduct when he made contact with his wife

in violation of the district court’s no-contact order immediately before and

during the shooting of Benberry. Here, the trial court found Wilbanks had

recognized his wife when approaching Benberry’s vehicle and knowingly

engaged in a course of wrongful contact with her when he demanded she exit

and leave, rather than immediately turning and leaving the scene himself.

When Benberry tried to defuse the situation created by Wilbanks’ ongoing

wrongful contact with Kim, Wilbanks escalated and extended his wrongful

conduct by shooting Benberry multiple times. Thus, the trial court correctly

held Wilbanks shot Benberry while in the uninterrupted course of having

wrongful contact with his wife in violation of the no-contact order.

      Wilbanks argues his case is more akin to our holding in Meyers.

However, the Attorney General correctly noted Meyers addressed the exception

to spousal privilege set forth in KRE 504(c)(2)(A), pertaining to a situation in

which one spouse is charged with wrongful conduct against the person or

property of “the other” spouse. Conversely, the exception set forth in KRE

504(c)(2)(D) pertains to a situation involving wrongful conduct perpetrated by

one spouse upon the person or property of a “third person” while “in the course

of wrongful conduct” against the “other [spouse],” a “minor child of either,” or

an “individual residing in the household of either.” As such, although it sets

forth the appropriate standard of review for cases involving application of the

exceptions to KRE 504, we agree Meyers is not otherwise controlling, nor

relevant, to the substance of any KRE 504(c)(2)(D) analysis.

                                         6
      In summary, we hold the trial court correctly applied the KRE

504(2)(2)(D) exception to spousal privilege to allow Kim’s testimony against her

husband. We discern no abuse of discretion and conclude the trial court’s

judgment was supported by sound legal principles. The trial court properly

applied the KRE 504(c)(2)(D) exception.

      For the foregoing reasons, the judgment of the Jefferson Circuit Court is

affirmed.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Rob Eggert
Tisha F. Lister


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Aspen Roberts
Assistant Attorney General




                                          7